Case 2:21-cv-00254-JFW-SK Document 14 Filed 03/25/21 Page 1 of 1 Page ID #:57




 1
 2
 3
                                                              DENIED
                                                 BY ORDER OF THE COURT
 4
                                              The Court will not vacate dates until counsel can
 5
                                              represent that they have an enforceable settlement
 6
 7                                                                        3/25/2021
 8
 9
10                                   UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
11
     ANTONIO FERNANDEZ,                                ) Case No.: 2:21‐cv‐00254‐JFW‐SK
12                                                     )
                 Plaintiff,                            )
13                                                     ) ORDER
        v.                                             )
14                                                     )
     NORDSTROM, INC., a Washington                     )
15   Corporation,                                      )
                                                       )
16               Defendants.                           )
                                                       )
17
18
                                                  ORDER
19
20
             The Court hereby vacates all currently set dates, with the expectation that the parties
21
     will file a Joint Stipulation for Dismissal within 60 days.
22
     IT IS SO ORDERED.
23
24
     Dated: ______________               _____________________________________
25                                       HONORABLE JOHN F. WALTER
26                                       United States District Judge

27
28   Notice of Settlement               ‐1‐                 2:21‐cv‐00254‐JFW‐SK
